Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/US17/40224.
The amendment filed on January 11, 2021 has been entered.
Claims 1-2 are pending.

Election/Restrictions
Applicant elected with traverse of Group I (claims 1-3) with a species election of trans-β-farnesene as the citrus terpenoid, yeast as the host cell, deletion of yeast erg9 and overexpression of Citrus junos (E) β-farnesene synthase as the genetic modification, and mevalonate pathway as the species of how IPP and DMAPP are produced by said host cell in the reply filed on September 10, 2019.  

Response to Arguments
 	Applicant’s amendment and arguments filed on January 11, 2021 have been fully considered and are not deemed to be persuasive to overcome the rejections previously applied.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippmann (Production of farnesene and santalene by Saccharomyces cerevisiae using ‐batch cultivations with RQ‐controlled feed.  Biotechnol Bioeng. 2016 Jan;113(1):72-81. Epub 2015 Sep 2. – cited previously on form PTO-892) and McAuliffe (US 8,476,049 – cited previously on form PTO-892) and evidenced by Q94JS8 (UniProtKB Database. 2015 – cited previously on form PTO-892).
Regarding claim 1, Tippmann discloses a method of producing a citrus terpenoid, trans-β-farnesene (synonymous with β-farnesene) by recombinantly expressing  a Citrus junos (also known as Citrus ichangesis x C. reticulate, see Q94JS8 – form PTO-892) (E) β-farnesene synthase that converts IPP and DMAPP to trans-β-farnesene in a S. cerevisiae host cell that produces IPP and DMAPP and culturing the S. cerevisiae host cell in the presence of glucose to produce the trans-β-farnesene (abstract, Figure 1, pages 73-75, Tables I-II, and Figure 1).  Regarding claim 2, the recombinant S. cerevisiae of Tippmann produces IPP and DMAPP via the mevalonate pathway (Figure 1).  The recombinant S. cerevisiae of Tippmann comprises a downregulated erg9 (page 76 and Table II).  
The difference between the method of Tippmann and claim 1 is that Tippmann does not disclose using a biomass hydrolysate as a renewable carbon source.
However, biomass hydrolysate was well known and readily available as a renewable carbon source in culturing recombinant S. cerevisiae producing isoprenoid products of interest from IPP and DMAPP, as disclose by McAuliffe (Column 1 line 46 through Column 9 line 62, Column 35 lines 48-49, Column 42 lines 4-6, and Figure 19A).  McAuliffee discloses that biomass carbon sources are particularly desirable because they are cheaper than many conventional cell mediums, thereby facilitating the economical production of isoprene (Column 23, lines 50-55).   
S. cerevisiae in renewable carbon sources such as biomass hydrolysate) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (the recombinant S. cerevisiae of Tippmann) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.   
Therefore, the above references render claims 1-2 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that since claim 1 requires that the renewable carbon source is a biomass hydrolysate and given that Tippmann and McAuliffe  fail to suggest the use of a biomass hydrolyate as a renewable carbon source for the production of trans-β-
This is not found persuasive. McAuliffe discloses a method of producing isoprenoids of interest from IPP and DMAPP by culturing recombinant S. cerevisiae producing in the presence of a renewable carbon source, such as a biomass hydrolysate (Column 1 line 46 through Column 9 line 62, Column 35 lines 48-49, Column 42, lines 4-6, and Figure 19A).  McAuliffee discloses that biomass carbon sources are desirable because they are cheaper than many conventional cell mediums, thereby facilitating the economical production of isoprene (Column 23, lines 50-55).   Tippmann discloses a method of producing a citrus terpenoid, trans-β-farnesene (synonymous with β-farnesene) by recombinantly expressing  a Citrus junos (also known as Citrus ichangesis x C. reticulate, see Q94JS8 – form PTO-892) (E) β-farnesene synthase that converts IPP and DMAPP to trans-β-farnesene in a S. cerevisiae host cell that produces IPP and DMAPP and culturing the S. cerevisiae host cell in the presence of glucose to produce the trans-β-farnesene (abstract, Figure 1, pages 73-75, Tables I-II, and Figure 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to the combined teachings of Tippmann and McAuliffe and modify the method of Tipmann by using other known renewable carbon sources such as a biomass hydrolysate because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. One of ordinary skill in the art would have been motivated to do so in order to produce trans-β-farnesene from a renewable carbon source such as a biomass hydrolysate which is cheaper than many conventional cell mediums. S. cerevisiae in renewable carbon sources such as biomass hydrolysate) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (the recombinant S. cerevisiae of Tippmann) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support
Hence the rejection is maintained.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keasling (US 2015/0087042 – form PTO-1449 or US 9,809,829 – cited previously on form PTO-892.  US 2015/0087042 is used for the relevant passages), Maruyama (Molecular Cloning, Functional Expression and Characterization of (E)-β -Farnesene Synthase from Citrus junos.  Biol. Pharm. Bull. 24(10) 1171—1175 (2001) – cited previously on form PTO-892), and McAuliffe (US 8,476,049 – cited previously on form PTO-892) and evidenced by Q94JS8 (UniProtKB Database. 2015 – cited previously on form PTO-892).
Regarding claim 1, Keasling discloses a method of producing trans-β-farnesene (synonymous with β-farnesene) comprising recombinantly expressing an (E) β-farnesene synthase that converts IPP and DMAPP to trans-β-farnesene in a S. cerevisiae host cell that produces IPP and DMAPP and culturing the host cell to produce the trans-β-farnesene (Figure 1, [0008], [0009], [0016], [0020], [0055]-[0065] S. cerevisiae of Keasling produces IPP and DMAPP via the mevalonate pathway (Figure 1 and [0005]).  The recombinant S. cerevisiae of Keasling comprises a reduced or eliminated activity of squalene synthase ([0071]-[0072]). Keasling discloses that any terpene synthase gene can be used to modify a host cell to produce terpenoid compounds ([0085]-[0086]).
The difference between the method of Keasling and claims 1-2 is that Keasling does not disclose expressing Citrus ichangesis x C. reticulate (E)-β -farnesene synthase and using a biomass hydrolysate as a renewable carbon source.
Maruyama discloses cDNA encoding Citrus junos (E)-β -farnesene synthase (page 1172 and Figures 2-3). Citrus junos (E)-β -farnesene synthase is also known as Citrus ichangesis x C. reticulate (E)-β -farnesene synthase, see Q94JS8 (form PTO-892), which is the accession sequence corresponding to (E)-β -farnesene synthase of Maruyama.  
Biomass hydrolysate was well known and readily available as a renewable carbon source in culturing recombinant S. cerevisiae producing isoprenoid products of interest from IPP and DMAPP, as disclose by McAuliffe (Column 1 line 46 through Column 9 line 62, Column 35 lines 48-49, Column 42 lines 4-6, and Figure 19A).  McAuliffee discloses that biomass carbon sources are particularly desirable because they are cheaper than many conventional cell mediums, thereby facilitating the economical production of isoprene (Column 23, lines 50-55).   
Therefore, in combing the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Keasling by replacing the prior art (E)-β -farnesene synthase with E)-β -farnesene synthase and use other known renewable carbon sources such as a biomass hydrolysate because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  One of ordinary skill in the art would have had a reasonable expectation of success in making such a recombinant S. cerevisiae because Keasling discloses expression of recombinant terpene/farnesene synthase in S. cerevisiae and Maruyama discloses the cDNA encoding an (E)-β -farnesene synthase.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (expression of (E)-β -farnesene synthase) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (S. cerevisiae) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.   Further, one of ordinary skill in the art would have been motivated to produce trans-β-farnesene from other renewable carbon sources readily available in the art, such as a biomass hydrolysate which is cheaper than many conventional cell mediums.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (culturing recombinant S. cerevisiae in renewable carbon sources such as a biomass hydrolysate) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (the recombinant S. cerevisiae of Keasling) that was ready for 
Therefore, the above references render claims 1-2 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that since claim 1 requires that the renewable carbon source is a biomass hydrolysate and given that Keasling, Maruyama, and McAuliffe fail to suggest the use of a biomass hydrolyate as a renewable carbon source for the production of trans-β-farnesene, the combined teachings of the cited references cannot be held to make the method as currently presented obvious.  
This is not found persuasive. McAuliffe discloses a method of producing isoprenoids of interest from IPP and DMAPP by culturing recombinant S. cerevisiae in the presence of a renewable carbon source, such as a biomass hydrolysate (Column 1 line 46 through Column 9 line 62, Column 35 lines 48-49, Column 42, lines 4-6, and Figure 19A). McAuliffee discloses that biomass carbon sources are desirable because they are cheaper than many conventional cell mediums, thereby facilitating the economical production of isoprene (Column 23, lines 50-55).   Keasling discloses a method of producing trans-β-farnesene (synonymous with β-farnesene) comprising recombinantly expressing an (E) β-farnesene synthase that converts IPP and DMAPP to trans-β-farnesene in a S. cerevisiae host cell that produces IPP and DMAPP and culturing the host cell to produce the trans-β-farnesene (Figure 1, [0008], [0009], [0016], [0020], [0055]-[0065] and [0084]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to the S. cerevisiae in renewable carbon sources such as a biomass hydrolysate) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (the recombinant S. cerevisiae of Keasling) that was ready for improvement
Hence the rejection is maintained.

Conclusion

	Claims 1-2 are pending.
	
	Claims 1-2 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652